Review by certiorari of a determination made by the Comptroller of the State of New York, as administrative head of the New York State Employees’ Retirement System, fixing the amount of prior service credit to be allowed to peti*664tioner under article 4 of the Civil Service Law. Petitioner’s prior service was that of an inspector of the fire alarm system of the village of Hempstead from February 10, 1908, to April 15, 1919, for which he was paid seventy-five dollars per year, and auditor of the village of Hempstead from April 1, 1913, to November 30, 1919, for which he received at first $750 and later $850 per year. He asked full time credit for each of these positions. The Comptroller allowed him one-eighth of full time for service as inspector and three-eighths of full time for service as auditor. The facts amply support this determination. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.